 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9    CDK Global LLC, et al.,                        No. CV-19-04849-PHX-GMS
10                   Plaintiffs,                     ORDER GRANTING MOTION TO
                                                     INTERVENE OF PROPOSED
11    v.                                             INTERVENOR-DEFENDANTS
                                                     ARIZONA AUTOMOBILE
12    Mark Brnovich, et al.,                         DEALERS ASSOCIATION
13                   Defendants.
14
15          Pending before the Court is a motion by Arizona Automobile Dealers Association
16   (“AADA”) to intervene in this action. (Doc. 30.) Defendants Mark Brnovich, Attorney
17   General of the State of Arizona (the “AG”), and John S. Halikowski, Director of the
18   Arizona Department of Transportation (“ADOT”), have filed a response stating that they
19   do not oppose AADA’s intervention. (Doc. 32.) Similarly, Plaintiffs CDK Global, LLC
20   (“CDK”), and The Reynolds and Reynolds Company (“Reynolds”) (collectively,
21   “Plaintiffs”) have filed a response confirming that they do not oppose AADA’s permissive
22   intervention pursuant to Rule 24(b). (Doc. 33.) As no party opposes AADA’s permissive
23   intervention,
24   ///
25   ///
26   ///
27   //
28
 1         IT IS HEREBY ORDERD that the motion is granted as to AADA’s permissive
 2   intervention pursuant to Federal Rule of Civil Procedure 24(b).
 3         Dated this 12th day of September, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
